PER CURIAM:
This is an appeal from an order entered in the United States District Court for the Southern District of New York, Conboy, J., denying plaintiffs-appellants’ motion for a preliminary injunction. The plaintiffs-appellants are the State of New York, the City of New York, the Commissioner of the New York State Department of Social Services, the Attorney General of the State of New York, and three anonymous undocumented aliens who are seeking to apply for the status of lawful residents under the terms of the Immigration Reform and Control Act of 1986 (IRCA), Pub.L. No. 99-603, 100 Stat. 3359 (1986). IRCA established a program under which undocumented aliens who had resided in this country for a requisite time period, and who were otherwise qualified for admission as immigrants, could seek lawful resident status. See 8 U.S.C. § 1255a (Supp. IV 1986). Applicants seeking the benefit of that so-called amnesty or “legalization” program were required to do so no later than May 4, 1988. See 8 U.S.C. § 1255a(a)(l)(A); 8 C.F.R. § 245a.2(a)(l) (1988). Congress recently considered extending the May 4 deadline but failed to do so. See 134 Cong.Rec. S 5041-43 (daily ed. Apr. 28, 1988).
The appellants in this case argue that the deadline should now be extended for a class of undocumented aliens who were unfairly affected by certain regulations promulgated by the Immigration and Naturalization Service (INS) pursuant to IRCA. In sum, appellants argue that INS regulations precluded undocumented aliens with citizen children who receive public assistance from seeking legalization under the statute, see 8 C.F.R. §§ 245a.2(d)(4), 245a. l(i); see also 52 Fed.Reg. 16,207 (May 1,1987), when Congress intended that eligibility under the statute should hinge solely on an individual applicant’s ability to be sei/supporting, see 8 U.S.C. § 1255a(d)(2)(B)(iii). They argue that the effect of the regulations, and the INS’ allegedly inconsistent policies, was to deter qualified applicants from seeking the benefits of the program until it was too late to take advantage of them. The individual plaintiffs seek to represent a class of all similarly situated potential applicants in New York State. The state and municipal plaintiffs challenge the regulations in their own capacity and seek to represent the class of potential applicants in a parens patriacapacity.
After bringing this action in the district court, but before obtaining certification of *57a class, appellants sought a preliminary injunction imposing, inter alia, a renewable sixty-day extension of the May 4 deadline while the INS and the United States Attorney General promulgated and publicized new regulations and policies more consistent with the terms and intent of IRCA. The district court denied the motion. The denial is hereby affirmed, substantially for the reasons stated in Judge Conboy’s Memorandum Opinion and Order dated April 19, 1988, 685 F.Supp. 52 (S.D. N.Y.1988).